Order entered July 3, 2018




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-18-00010-CV

                                JOHN P. HAGAN, Appellant

                                              V.

                             JAMES E. PENNINGTON, Appellee

                     On Appeal from the County Court at Law No. 5
                                 Collin County, Texas
                         Trial Court Cause No. 005-00175-2017

                                          ORDER
      Before the Court is appellant’s July 2, 2018 motion for an extension of time to file a reply

brief. We GRANT the motion and extend the time to August 8, 2018.


                                                     /s/   ADA BROWN
                                                           JUSTICE